        Case 2:18-cv-16498-SDW-ESK Document 53 Filed 12/01/20 Page 1 of 1 PageID: 138


                          CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                    COUNSELLORS AT LAW
                                                                          _____________
                                                                                              PETER G. STEWART
CHARLES C. CARELLA                  JAMES T. BYERS               5 BECKER FARM ROAD                                                   RAYMOND J. LILLIE
BRENDAN T. BYRNE                    DONALD F. MICELI                                          FRANCIS C. HAND                         WILLIAM SQUIRE
                                                                ROSELAND, N.J. 07068-1739     AVRAM S. EULE
JAN ALAN BRODY                      A. RICHARD ROSS                                                                                   STEPHEN R. DANEK
JOHN M. AGNELLO                     CARL R. WOODWARD, III
                                                                  PHONE (973) 994-1700        CHRISTOPHER H. WESTRICK*                DONALD A. ECKLUND
CHARLES M. CARELLA                  MELISSA E. FLAX                 FAX (973) 994-1744        JAMES A. O’BRIEN III**                  MEGAN A. NATALE
JAMES E. CECCHI                     DAVID G. GILFILLAN             www.carellabyrne.com                                               ZACHARY S. BOWER+
                                    G. GLENNON TROUBLEFIELD                                   OF COUNSEL                              MICHAEL CROSS
JAMES D. CECCHI (1933-1995)         BRIAN H. FENLON                                                                                   CHRISTOPHER J. BUGGY
                                                                                              *CERTIFIED BY THE SUPREME COURT OF
JOHN G. GILFILLAN III (1936-2008)   LINDSEY H. TAYLOR                                                                                 JOHN V. KELLY III
                                                                                               NEW JERSEY AS A CIVIL TRIAL ATTORNEY
ELLIOT M. OLSTEIN (1939-2014)       CAROLINE F. BARTLETT                                      **MEMBER NY AND MA BARS ONLY
                                                                                                                                      MICHAEL A. INNES

                                                                                                                                      +MEMBER FL BAR ONLY

                                                                 December 1, 2020


         VIA ECF

         Clerk of the Court
         United States District Court for the District of New Jersey
         Dr. Martin Luther King, Jr. Federal Building & Courthouse
         50 Walnut Street
         Newark, New Jersey 07102

                                    Re:      Rabinowitz v. St. Joseph’s Regional High School, et al.
                                             Civil Action No. 2:18-cv-16498-SDW-ESK
                                             Our File No. 25505.146

         Dear Sir/Madam:

                 This office represents Defendants, the Roman Catholic Archdiocese of Newark and St.
         Joseph’s Regional High School in this matter. On November 4, 2020, a non-binding arbitration
         award was entered pursuant to L.Civ.R. 201.1. Pursuant to L.Civ.R. 201.1(h), Defendants now
         demand Trial de Novo as to that portion of the arbitrator’s finding that Defendants allowed a hostile
         work environment to exist. The arbitrator’s assessment of very minimal damages was accurate.
         Finally, both parties agree in not seeking Trial de Novo as to the arbitrator’s rejection of Plaintiff’s
         “unlawful retaliation” claim as set forth in Count II of the Amended Complaint.

                      Thank you.

                                                                 Respectfully yours,

                                                             CARELLA, BYRNE, CECCHI,
                                                            OLSTEIN, BRODY & AGNELLO

                                                         /s/ Christopher        H. Westrick
                                                            CHRISTOPHER H. WESTRICK
                                                                 cwestrick@carellabyrne.com


         CHW:sz
         cc:  Justin Santagata, Esq.
